Citation Nr: 0842787	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.

(The issues of entitlement to service connection for post-
traumatic stress disorder, service connection for 
fibromyalgia, service connection for shortness of breath, 
service connection for chronic fatigue syndrome, service 
connection for sleep apnea, and entitlement to earlier 
effective dates for a grant of service connection for 
irritable bowel syndrome and a an increased rating for 
headaches are the subject of a separately issued decision.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1983 to October 
1987, and November 1989 to August 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran was afforded a hearing before a Veterans Law 
Judge in February 2006.  The Board issued a decision in 
September 2006 which, in pertinent part, denied the claims 
for service connection for right and left carpal tunnel 
syndrome and an increased rating for headaches.  The Board 
also remanded claims for service connection for right and 
left knee disorders.  The remanded claims are not currently 
before the Board, as the remand instructions have not yet 
been completed.

The veteran subsequently appealed the denied claims to the 
United States Court of Appeals for Veterans Claims (Court).  
The Secretary of Veterans Affairs and the veteran, through 
his attorney, filed a Joint Motion in March 2008 which 
requested that the Court vacate the Board's decision and 
remand the matter for further action.  The Court granted that 
motion later in March 2008.  

As noted above, the veteran testified before a Veterans Law 
Judge at a hearing held at the RO in February 2006.  
Unfortunately, that Judge has since retired.  The Board wrote 
to the veteran in April 2008 to inquire as to whether he 
desired another hearing by a Veterans Law Judge.  A response 
received in May 2008 indicates that another hearing was not 
desired.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that while the case was pending before the 
Court, the veteran perfected multiple other issues.  However, 
because he has a different representative for the newly 
perfected issues, those issues are the subject of a separate 
decision. 


REMAND

In the Joint Motion of March 2008, the parties concluded that 
the Board had not adequately discussed a letter written by 
the appellant's private physician to an insurance company 
that indicates that the veteran had bilateral carpal tunnel 
since 1991.  In particular the parties agreed that the Board 
must address whether the submission of that statement 
satisfied the low threshold to obligate the VA to provide a 
nexus opinion.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is medical evidence 
showing a current disability, lay testimony of symptoms 
during or immediately after service, and a private opinion 
indicating a possible relationship of the current disability 
to the period of service.  In light of these factors, the 
Board concludes that an examination is required to determine 
the likelihood that the current problems are related to 
service.  

In addition, the veteran's most recent disability evaluation 
examination to assess the severity of his headaches was 
conducted in August 2001.  Such an examination is too old to 
allow assessment of the current severity of his disability.  
As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his headache disorder.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of carpal tunnel or any similar 
disabilities which the veteran may 
currently have.  The claims folder should 
be made available and reviewed by the 
examiner.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is as 
likely as not related to or had its onset 
in service.  All findings and conclusions 
should be set forth in a legible report.

2.  The veteran should be afforded a VA 
examination to assess the current 
severity of his headaches.  The claims 
folder should be made available and 
reviewed by the examiner.  The examiner 
should discuss the frequency of any 
prostrating attacks, whether attacks are 
completely prostrating, and the severity 
of any economic inadaptability.  All 
findings and conclusions should be set 
forth in a legible report.

3.  Thereafter, the RO should 
readjudicate the appeal.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

